        Case 2:21-cv-00076-DMC Document 5 Filed 01/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TORY BRATTON,                                     No. 2:21-CV-0076-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CASTILLO, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Before the Court is Plaintiff’s motion to proceed in forma pauperis. ECF No. 2.

19   Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a). The

20   request to proceed in forma pauperis is, therefore, granted.

21                  IT IS SO ORDERED.

22

23   Dated: January 21, 2021
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26

27

28
                                                        1
